Citation Nr: 1409684	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-31 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1984.  He served in Vietnam, and earned numerous awards, including the Silver Star Medal, the Bronze Star Medal, and the Purple Heart. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran was granted Individual Unemployability from September 2007 by a September 2008 rating decision.

In October 2009, the Veteran testified at a hearing before RO personnel.  A transcript of that proceeding is of record.

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary in this case.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran contended on his VA Form 9 dated July 2009 that his COPD was caused by fumes he was exposed to during active service, specifically Agent Orange, kerosene, jet fuel, diesel fuel and warehouse dust.  The Board observes that as the Veteran served in Vietnam, he is presumed to have been exposed to herbicides such as Agent Orange.  See 38 C.F.R. § 3.307(a)(6) (2013).  Although COPD and sleep apnea are not among the diseases for which service connection due to herbicide exposure can be presumed, entitlement to service connection on a direct basis must still be considered.  See 38 C.F.R. § 3.309(e) (2013); Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In addition, the Veteran also contends that his COPD and sleep apnea were caused or aggravated by his service-connected sinus disability.

The Veteran was afforded a VA examination in July 2009.  The examiner attributed his COPD and sleep apnea to smoking two packs of cigarettes per day for forty years and obesity rather than his sinusitis.  However, the examiner did not consider or discuss whether the Veteran's disabilities are directly due to an in-service incident such as exposure to Agent Orange or the various fumes cited by the Veteran.  In addition, while the examiner provided a helpful discussion as to why sinusitis did not cause COPD or sleep apnea, he did not adequately discuss aggravation other than to state it did not contribute to the disabilities and that there was no correlation.  It is unclear if these statements are related to the opinion on direct causation secondary to sinusitis or are meant to address aggravation.  Thus, the claims must be remanded for an addendum or additional examination.  

The Veteran additionally contended that he had outstanding recent VA treatment records during the course of his hearing testimony in September 2010.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Columbia VAMC.

2.  Request an addendum from the July 2009 examiner.  If he is not available, schedule the Veteran for an additional VA examination to determine whether he has a current disability, specifically COPD and/or sleep apnea, which is proximately due to or aggravated by his service-connected sinusitis or any incident of active service.  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

For any COPD and/or sleep apnea found, the examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the disability has been caused or permanently worsened beyond its natural progression by the Veteran's service-connected sinusitis.  If so, the examiner should additionally indicate the extent of such aggravation beyond the baseline.  

The examiner should also express an opinion as to whether the Veteran's COPD and/or sleep apnea is more likely, less likely, or at least as likely as not due to active service or any incident of active service to include any fumes he was exposed to during active service, specifically Agent Orange, kerosene, jet fuel, diesel fuel and warehouse dust.  Exposure to Agent Orange in service must be presumed.  

A rationale for any opinions must be provided.  If the July 2009 examiner is unavailable, the new examiner should comment on the April 2009 private medical opinion that apparently relates the Veteran's claimed disabilities to his service connected sinusitis.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any evidence that might enable the requested opinion to be provided should be identified. 

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


	(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


